DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowed over the prior art.

The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or disclose alone or in combination the highlighted portions below.
1. A computer-implemented method to generate service provider matches
comprising:
receiving a communication from a client device associated with a contacting user;
generating an input vector based on raw communication data associated with the
contacting user;
generating a service provider match prediction by:
providing the input vector to an unsupervised matching system,
wherein the unsupervised matching system generates a service provider match
from raw communication training data; and
in response to generating the service provider match prediction, providing the service provider match prediction to a customer request system.

9. A system comprising:
at least one processor; and
at least one non-transitory computer-readable storage medium storing instructions
thereon that, when executed by the at least one processor, cause the system to:
receive a communication from a client device associated with a contacting user;
generate an input vector based on raw communication data associated with the
contacting user;
generate a service provider match prediction by:
providing the input vector to an unsupervised matching system,
wherein the unsupervised matching system generates a service provider match
from raw communication training data; and
in response to generating the service provider match prediction, provide the service provider match prediction to a customer request system.

17. A non-transitory computer-readable medium storing instructions thereon that,
when executed by at least one processor, cause a computer system to:
receive a communication from a client device associated with a contacting user;

contacting user;
generate a service provider match prediction by:
providing the input vector to an unsupervised matching system,
wherein the unsupervised matching system generates a service provider match
from raw communication training data; and
in response to generating the service provider match prediction, provide the service provider match prediction to a customer request system.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to William Deane whose telephone number is 571 -272-7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M.
to 5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the
examiner's supervisor, Ahmad Matar, can be reached on 571 -272-7488. The official fax
phone number for the organization where this application or proceeding is assigned
is 571-273-8300. However, unofficial faxes can be direct to the examiners computer
at 571 273 - 7484.

Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only. For more information about the PAIR system, see http:/7pair-direct.uspto.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).gov.
18Dec2021
/WILLIAM J DEANE JR/Primary Examiner, Art Unit 2652